        Case 6:21-cv-00057-ADA Document 576 Filed 03/11/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


VLSI TECHNOLOGY LLC,                            §
           Plaintiff,                           §
                                                §                 W:21-CV-00057-ADA
                                                §
v.                                              §
                                                §
INTEL CORPORATION,                              §
          Defendant.                            §
                                                §
                                                §

                    ORDER DENYING PLAINTIFF’S MOTION FOR
                             RECONSIDERATION

       On this day came on to be considered Plaintiff VLSI Technology LLC’s Motion for

Reconsideration of the Court’s Ruling Excluding Willful Infringement Testimony (D.I.

540). The Court having reviewed said motion, the materials filed in support and in

opposition thereto, and all other matters of record, finds that said motion should be

DENIED. Accordingly, it is therefore,

       ORDERED that Plaintiff VLSI Technology LLC’s Motion for Reconsideration of the

Court’s Ruling Excluding Willful Infringement Testimony is hereby DENIED.


IT IS SO ORDERED.

SIGNED this 11th day of March, 2021.



                                                    ________________________________
                                                    ALAN D ALBRIGHT
                                                    UNITED STATES DISTRICT JUDGE
